IVIZE OF MILWAUKEE, LLC, a Delaware Limited Liability Company, and IVIZE OF KANSAS CITY, LLC, a Delaware Limited Liability Company, Plaintiffs Below, Appellants,
v.
COMPEX LITIGATION SUPPORT, LLC, a Delaware Limited Liability Company, and COMPEX LEGAL SERVICES, INC., a Delaware Corporation, Defendants Below, Appellees.
No. 456, 2009, C.A. No. 3158., 3406
Supreme Court of Delaware.
Submitted: October 30, 2009.
Decided: November 6, 2009.

ORDER
Jack B. Jacobs, Justice.
This 6th day of November 2009, it appears to the Court that:
(1) On August 10, 2009, Ivize of Milwaukee, LLC, and Ivize of Kansas City, LLC (collectively "Ivize"), through counsel, filed a notice of appeal from a final order of the Court of Chancery in breach of contract actions that were tried together. By Order dated September 23, 2009, Ivize's counsel was granted leave to withdraw.
(2) By letter dated September 23, 2009, the Clerk of this Court informed Ivize's representatives, Michael L. Rogers and Jonathan K. Cignetti, that a corporation must be represented by counsel in proceedings before the Court.[1] The Clerk instructed Rogers and Cignetti to have counsel enter an appearance on behalf of Ivize on or before October 6, 2009 in default of which a notice to show cause would issue.[2] Neither Rogers nor Cignetti responded to the Clerk's letter.
(3) On October 9, 2009, the Clerk issued a notice directing that Rogers and Cignetti show cause why this appeal should not be dismissed for their failure to have counsel enter an appearance on behalf of Ivize. Neither Rogers nor Cignetti filed a response to the notice to show cause, and counsel has not entered an appearance on Ivize. Rogers' and Cignetti's failure to respond to the Clerk's notice to show cause is deemed to be their consent to the dismissal of this appeal.[3]
NOW, THEREFORE, IT IS HEREBY ORDERED that this appeal is DISMISSED pursuant to Supreme Court Rules 3(b)(2) and 29(b).
NOTES
[1]  Transpolymer Indus., Inc. v. Chapel Main Corp., 1990 WL 168276 (Del. Supr.).
[2]  Del. Supr. Ct. R. 29(b).
[3]  Del. Supr. Ct. R. 3(b)(2)(b).